Case 2:19-cv-01949-CDJ Document1 Filed 05/06/19 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MONTE GUESS,
Plaintiff;

VS.

CITY OF PHILADELPHIA,

Defendant.

CIVIL DIVISION

Docket No.:

COMPLAINT IN CIVIL ACTION

Filed on behalf of Plaintiff:
MONTE GUESS

Counsel of Record for this Party:
Steven Auerbach, Esquire

Law Office of Steven T. Auerbach
822 Montgomery Ave.

Suite 210

Narberth, PA. 19072

Ph: (215) 964-4410

Fax: (610) 667-7305
Steven@TheAuerbachFirm.com
Pa. LD. #317309

JURY TRIAL DEMANDED
Case 2:19-cv-01949-CDJ Document1 Filed 05/06/19 Page 2 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

MONTE GUESS, ) CIVIL DIVISION
Plaintiff; )
) Docket No.:
vs. )
)
CITY OF PHILADELPHIA, )
Defendant. )

I. COMPLAINT IN CIVIL ACTION

Monte Guess (““Mr. Guess” or “Plaintiff’), by his attorney, Steven Auerbach, complaining

of City of Philadelphia (“Defendant” or “Employer”), alleges:
Il. INTRODUCTION
1. This action is brought to remedy claims of employment discrimination on the basis of sex
and retaliation under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000 et seg. and
under the Pennsylvania Human Relations Act, 43 PA. Cons. Stat. § 951 et seg.
2. Plaintiff seeks injunctive and declaratory relief, economic, compensatory, attorneys’ fees
and all other appropriate relief pursuant to governing law.
I. JURISDICTION AND VENUE

3. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 1343(a) (4)
because it arises under the laws of the United States and seeks redress for violation of federal
laws. There lies supplemental jurisdiction over Plaintiff’s state-law claims because they arise out
of the same common nucleus of operative facts as Plaintiff’s federal claims asserted herein.
4. This Court may properly maintain personal jurisdiction over Defendant because its

contacts with this state and this judicial district are sufficient for the exercise of jurisdiction over
Case 2:19-cv-01949-CDJ Document1 Filed 05/06/19 Page 3 of 14

Defendant to comply with traditional notions of fair play and substantial justice, satisfying the
standard set forth by the United States Supreme Court in International Shoe Co. v. Washington,
326 U.S, 310 (1945) and its progeny.

5. Pursuant to 28 U.S.C. §§ 1391(b)(1) and (b)(2), venue is properly laid in this district
because all of the acts and/or omissions giving rise to the claims set forth herein occurred in this
judicial district, and Defendants are deemed to reside where they are subject to personal

jurisdiction, rendering Defendant a resident of the Eastern District of Pennsylvania.

IV. PARTIES
6. The foregoing paragraphs are incorporated herein in their entirety as if set forth in full.
7. Plaintiff Monte Guess is an adult individual who resides in Philadelphia, Pennsylvania.
8. At all times relevant to this action, Plaintiff was and remains an “Employee” of the

Defendant within the meaning of 42 U.S.C. §2000e-f and related state law(s).

9. Defendant City of Philadelphia is a political subdivision organized under the laws of
Pennsylvania with a principal place of business in Philadelphia, Pennsylvania.

10. Defendant was and remains an “Employer” of the Plaintiff within the meaning of 42
U.S.C. §2000e-(b), (g), and (h) and related state law/(s).

11. At all times relevant herein, Defendant acted by and through its agents, servants and
employees, each of whom acted at all times relevant herein in the course and scope of their
employment with and for Defendant.

12. Defendant has and continues to employ over five hundred (500) employees per calendar
year for at least the last five (5) years, and Defendant engages in a variety of revenue-generating,

business relationships.
Case 2:19-cv-01949-CDJ Document1 Filed 05/06/19 Page 4 of 14

V. EXHAUSTION OF ADMINISTRATIVE REMEDIES
13.. The foregoing paragraphs are incorporated herein in their entirety as if set forth in full.
14. ‘Plaintiff has exhausted his administrative remedies.
15. On October 4, 2018, Plaintiff filed a complaint of hostile work environment, sexual
harassment, and retaliation with the Mayor’s Office of Labor Relations (“Office of Labor
Relations”) against his supervisor and agent of Defendant, Sheriff Jewell Williams (“Sheriff
Williams”).
16. Plaintiff then filed a timely initial charge of employment discrimination with the United
States Equal Employment Opportunity Commission (“EEOC”) on December 26, 2018 and
directed: same to cross-file with the Pennsylvania Human Relations Commission (“PHRC’”).
17. Plaintiff received his Right to Sue Notice from the EEOC on April 18, 2019. A true and
correct copy of this notice is attached hereto as Exhibit 1.
18.. Plaintiff commenced and initial, un-amended action within ninety (90) days of receipt of
his Right to Sue Notice.

VI. FACTUAL ALLEGATIONS

19. The foregoing paragraphs are incorporated herein in their entirety as if set forth in full.
20. In May of 1998 and extending through the present (the “Term of Employment”), Plaintiff
worked for Defendant in a variety of capacities.
21. During the Term of Employment, Plaintiff was subject to harassing and discriminatory

conduct related to sex.
Case 2:19-cv-01949-CDJ Document1 Filed 05/06/19 Page 5 of 14

22. On or after December 2013, Sheriff Williams became aware that Plaintiff was in a
romantic relationship with another Employee, Marlaina Williams’. From that point forward,
Sheriff Williams expressed his disapproval and jealousy of this relationship in a variety of ways:
a) I’m jealous that he [Plaintiff] gets to go home with you [Marlaina Williams] and
not me; and
b) I’m hating on your relationship; and
c) You [Marlaina Williams] should leave him [Plaintiff] and be with me; and
d) How could you [Marlaina Williams] work for me and date someone in my office;
and
e) I’m gonna transfer your boyfriend [Plaintiff] and put him on the overnight shift so
y’all can’t spend any time together; and
f) Your son [Marlaina Williams’ son] should really be mine and your name should
really be Marliana Jewell Williams; and
g) Ihaven’t had sex in two years, so if I’m not happy no one’s gonna be happy.
23. In addition to statements made directly by Sheriff Williams, an atmosphere was
purposefully created wherein other employees felt at liberty to discuss intimate details of
Plaintiff’s relationship.
24. In further response to Plaintiff’s relationship, Jewell Williams levied false accusations
against Plaintiff alleging that he was an FBI information “out to get him.” This was calculated to
adversely affect Plaintiff’s reputation with his colleagues and this conduct persisted

notwithstanding Plaintiff’s protests.

 

1 Not related to Sheriff Jewell Williams.
Case 2:19-cv-01949-CDJ Document1 Filed 05/06/19 Page 6 of 14

25. | As aconsequence of Sheriff Williams’ unlawful actions/inactions, Marlaina Williams and
other employees such as Vanessa Bines and Dolores Ramos filed related complaints with the

Office of Labor Relations, EEOC, and with the Eastern District of Pennsylvania.

25. These individuals named Plaintiff as a witness to support their allegations of sexual
harassment.
26. On multiple occasions subsequent to the above-referenced individuals’ filing of

complaints, Sheriff Williams attempted to intimidate Plaintiff from participating as a cooperating
witness and to otherwise coerce Plaintiff into preventing these cases from progressing.
27. Jewell Williams retaliated against Plaintiff in a variety of ways incident his participation as
a witness and refusal to prevent others from exercising their protected rights.
28. After Marlaina Williams filed her complaint, Plaintiff was removed from his position
from Internal Affairs as well as other assignments and -was led to believe that. he would be
removed from his position in the DART Unit as well.
29. Sheriff Williams, or his assignee, then levied and circulated false accusations that
Plaintiff had sexually harassed an employee, was gay, and was a pimp.
30. In the summer of 2018, all individuals who held Plaintiff’s position were promoted
except for Plaintiff.
31. In further retaliation Sheriff Williams openly expressed to others in and around the office
of his intention to “get” Plaintiff after his reelection.

COUNT I: GUESS V. CITY OF PHILADELPHIA

Violations of Title VII of the Civil Rights Act of 1964 (“Title VII’)

Violations of the Pennsylvania Human Relations Act (“PHRA”)
(Sex)

32. The foregoing paragraphs are incorporated herein in their entirety as if set forth in full.
Case 2:19-cv-01949-CDJ Document1 Filed 05/06/19 Page 7 of 14

33. In violation of Title VII of the Civil Rights Act of 1964 and PHRA, Defendant

discriminated against Plaintiff on the basis of her sex and by failing to protect him from

pier/supervisor misconduct.

34. Defendant acted knowingly, willfully, and/or negligently in violation of these Acts.

35. Plaintiff has suffered and continues to suffer irreparable mental and physical injury as

well as monetary damages as a result of Defendant’s discriminatory conduct as described herein.
COUNT II: GUESS V. CITY OF PHILADELPHIA

Violations of Title VII of the Civil Rights Act of 1964 (“Title VII”)

Violations of the Pennsylvania Human Relations Act (“PHRA”)
(Retaliation)

36. The foregoing paragraphs are incorporated herein in their entirety as if set forth in full.
37. In violation of Title VII of the Civil Rights Act of 1964 and the PHRA, Defendant
retaliated against Plaintiff for failing to suppress others from exercising their legal rights and
from testifying adversely against his supervisor. |
38. Defendant acted knowingly, willfully, andlor negligently in violation of these Acts.
39. Plaintiff has suffered and continues to suffer irreparable mental and physical injury as
well as monetary damages as a result of Defendant’s retaliatory conduct as described herein.
PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays that this Court enter an Order providing:
a. That the Court issue a declaratory judgment that the acts, policies, and practices
complained herein are in violation of Title VII and the PHRA; and
b. That the Court enjoin Defendant from continuing its acts, policies, and practices which

violate Title VII and the PHRA; and
 

 

** TNBOUND NOTIFICATION :; FAX RECEIVED SUCCESSFULLY **

TIME RECEIven CASE 2:19-Cv-01949-CDJ pbequesant 1 FIGS APHGB/ TA ceB AG rer Os 14

May 7, 2019 at 2:36:35 PM EDT Received

 

O5/07f2019 13:55 Fa P.001/001

c. Directing Defendant to reinstate Plaintiff to the position he would have occupied but for
Defendant’s unlawful conduct, making her whole for all earning she would have received
but for Defendant’s unlawful conduct, including but not limited to wages, bonuses and
other lost benefits; and

d. Directing Defendant to make Plaintiff whole by providing compensation for past and
future pecuniary losses resulting from the unlawful employment practices described
above, with interest, in amounts to be determined at trial pursuant; and

e. Directing Defendant to make Plaintiff whole by providing compensation for past and
future non-pecuniary losses caused by the above unlawful conduct, including pain and

: $uffering, emotional distress, indignity, loss of enjoyment of life, loss of self-esteem, and
humiliation, in amounts to be determined at trial; and | |

f.. Granting such other relief as the Court deems necessary and proper.

| DEMAND FOR TRIAL BY JURY

Pursuant to FRCP 38(b), Plaintiff demands a trial by jury on all questions of fact raised

by the complaint.

Dated: 5/3/19 Respectfully Submitted,

By:
4 ae

Steven Auerbach

822 Montgomery Ave.
Suite 210

Narberth, PA. 19072
Ph: (215) 964-4410
Fax: (610) 667-7305

 
Case 2:19-cv-01949-CDJ Document1 Filed 05/06/19 Page 9 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

MONTE GUESS, } CIVIL DIVISION
Plaintiff; }
) Docket No.:
VS. )
)
CITY OF PHILADELPHIA, )
Defendant, )}
VERIFICATION

I, Monte Guess, hereby state I am the plaintiff in this action, and I verify that the
Statements made in the foregoing pleading are true and correct te the best of my knowledge,
information and belief. I understand that false statements made herein are subject to the

penalties of 28 U.S.C. §1746 relating to unsworn falsification to authorities.

Dated: S Shi a

MOWTE GUESS
Case 2:19-cv-01949-CDJ Document 1 Filed 05/06/19 Page 10 of 14

Exhibit |
Case 2:19-cv-01949-CDJ Document1 Filed 05/06/19 Page 11 of 14

EEOC Form 164-B (1446) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

NOTICE OF RIGHT TO SUE (/SSUED ON REQUEST)

 

To: Mr. Monte Guess From: Philadelphia District Office
4217 Mill Steet 801 Market Street
Philadelphia, PA 19136 Suite 1300

Philadelphia, PA 19107

On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))

 

EEOC Charge No. EEOC Representative Telephone No.
Legal Unit,
530-2019-01477 Legal Technician (215) 440-2828

 

(See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:

Title VIl of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title Vil, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

[| More than 180 days have passed since the filing of this charge. -

Less than 180 days have passed since the filing of this charge, but | have determined that it is unlikely that the EEOC will
be able to complete its administrative processing within 180-days from the filing of this charge.

The EEOC is terminating its processing of this charge.
[] The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:

[] The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

[| The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the fi ling of the charge,
you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

the Commission,

 
   

l Mh OLA Ja April 17, 2019

Enclosures(s) Jamie R. Williamson, (Date Mailed)
District Director
ce. Linda Busillo Steven T. Auerbach, Esq.
Senior Legal Assistant Supervisor LAW OFFICE OF STEVEN T. AUERBACH
PHILADELPHIA LAW DEPARTMENT 822 Montgomery Avenue, Suite 210
1515 Arch Street, 16th Floor Narberth, PA 19072

Philadelphia, PA 19102
Case 2:19-cv-01949-CDJ Document1 Filed 05/06/19 Page 12 of 14
JS44 (Rev. 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

1 @ PLAINTIFFS fy jt, Goes Orbs of Pha Lely
‘v9

, J lat
(b) County of Residence of First Listed Plaintiff 4 acelp VA County of Residence of First Listed Defendant e 4 dade le
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)
NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c) Attomeys (Firm Name, Address, and Telephone Number) Attorneys (If Known)
Law O8fece 6 Steven T. Aoerdos
S22 Monks ymecy Ave. Sarhe Ve
Nase Ph Jao I C216) 7644-1 404

 

 

 
  
  
 
  

II. BASIS OF JURISDICTION (Place an “X” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
Y (For Diversity Cases y ¢ and One Box for Defendant)
O 1 U.S. Government 3 Federal Question PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State qo orporated or Principal Place o4 a4

of Business In This State

0 2 U.S. Government O14 Diversity Citizen of Another State G2

Incorporated and Principal Place o5 05
Defendant (Indicate Citizenship of Parties in Item III)

of Business In Another State

 

 

     
      

         
     

 

 

    

Citizen or Subject of a O 3 OO 3. Foreign Nation go6 06
Foreign Country
V. NATURE OF SUIT (Place an “X” in One Box Only) Click here for: Nature of Suit Code Descriptions.
ON sl ee ! ORFEITURE/ NKR

77 110 Insurance PERSONAL INJURY PERSONAL INJURY |0 625 Drug Related Seizure 0 422 Appeal 28 USC 158 C375 False Claims Act
(J 120 Marine 0 310 Airplane C1 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
O 130 Miller Act 0 315 Airplane Product Product Liability QO 690 Other 28 USC 157 3729{a))
C1 140 Negotiable Instrument Liability 0 367 Health Care/ 0 400 State Reapportionment
0 150 Recovery of Overpayment |0 320 Assault, Libel & Pharmaceutical ROPE & 410 Antitrust

& Enforcement of Judgment Slander . Personal Injury OF 820 Copyrights © 430 Banks and Banking
0 151 Medicare Act 0 330 Federal Employers’ Product Liability 830 Patent & 450 Commerce
C1 152 Recovery of Defaulted Liability OC 368 Asbestos Personal (7 835 Patent - Abbreviated © 460 Deportation

Student Loans 0 340 Marine Injury Product New Drug Application |) 470 Racketeer Influenced and

(Excludes Veterans) C1 345 Marine Product Liability O 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY ZSECURT. CF 480 Consumer Credit

of Veteran’s Benefits 1 350 Motor Vehicle O 370 Other Fraud C} 710 Fair Labor Standards 0 861 HIA (1395ff) & 490 Cable/Sat TV
C1 160 Stockholders’ Suits 355 Motor Vehicle 1 371 Truth in Lending Act 1) 862 Black Lung (923) C 850 Securities/Commodities/
O 190 Other Contract Product Liability 380 Other Personal CJ 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
O1 195 Contract Product Liability | 360 Other Personal Property Damage Relations 11 864 SSID Title XVI & 890 Other Statutory Actions
0 196 Franchise Injury © 385 Property Damage 0 740 Railway Labor Act C1 865 RSI (405(g)) OF 891 Agricultural Acts

0 362 Personal Injury - Product Liability 0 751 Family and Medical O 893 Environmental Matters
Medical Malpractice Leave Act © 895 Freedom of Information

    

      
  

       

      
   

 

 

 

 

 

 

 

 

 

 

 

 

OPER’ GHYS: RISONER PETITIONS _|0 790 Other Labor Litigation DERAL TAX. Act
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: 0) 791 Employee Retirement O 870 Taxes (U.S. Plaintiff O 896 Arbitration
1 220 Foreclosure 0 441 Voting O 463 Alien Detainee Income Security Act or Defendant) 1 899 Administrative Procedure
©) 230 Rent Lease & Ejectment 2 Employment (1 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
& 240 Torts to Land OF 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations O 530 General C1 950 Constitutionality of
© 290 All Other Real Property G 445 Amer. w/Disabilities -] J 535 Death Penalty State Statutes
Employment Other: 0 462 Naturalization Application
OF 446 Amer. w/Disabilities -] J 540 Mandamus & Other | 465 Other Immigration
Other 0 550 Civil Rights Actions
0 448 Education 0 555 Prison Condition
1 560 Civil Detainee -
Conditions of
Confinement
V. RIGIN (Place an “X” in One Box Only)
S@1 = Original 12 Removed from O 3  Remanded from O14 Reinstatedor © 5 Transferred from © 6 Multidistrict OD 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite. the Cony Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION te _fext_EHRAS
° Brief description of cause: ht
EEmaleomend DeSecirmetia 4 Peteley
Vil. REQUESTED IN CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demandgd in complaint:
COMPLAINT: UNDER RULE 23, F.R-Cv.P. $ 4495 oo¢ JURY DEMAND: es No
c
VIII. RELATED CASE(S)
(See instructions):
IF ANY JUDGE DOCKET NUMBER
DATE 6 / / SIGNATURE OF ee
FOR OFFICE USE ONLY

 

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:19-cv-01949-CDJ Document1 Filed 05/06/19 Page 13 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
M ate Guess : CIVIL ACTION
ot °

Vv

City of Philedelph NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. (~
6 (514 Shaver T Quethard Plaobte
Date Attorney-at-law Attorney for
(215) 964 -44l (6 662- BeF Auerbach, Steven Oqma.l, Cea,
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:19-cv-01949-Giidend areas tri€HeagGer106/19 Page 14 of 14
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 4217 Mill Street, Philadelphia, PA 19136

 

Address of Defendant, One Parkway, 14th Floor, 1515 Arch Street, Philadelphia, PA 19102

 

Place of Accident, Incident or Transaction: Philadelphia

 

 

RELATED CASE, IF ANY:

Case Number: x Judge: x Date Terminated: \

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes No Y
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No Y
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No oY
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No |p

 

 

 

 

 

 

case filed by the same individual?

I certify that, to my knowledge, the within case CJ is / [] is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

pare 05/03/2019 © oo 317309

 

 

 

 

 

 

 

 

" Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)
CIVIL: (Place a ¥ in one category only)
A. Federal Question Cases: B. Diversity Jurisdiction Cases:
‘EC 1 Indemnity Contract, Marine Contract, and All Other Contracts [.] 1. Insurance Contract and Other Contracts

LL] 2. FELA [J 2. Airplane Personal Injury
CI 3. Jones Act-Personal Injury LI 3. Assault, Defamation
O1 4. Antitrust (J 4. Marine Personal Injury
CJ 5. Patent [J 5. Motor Vehicle Personal Injury
Ol Labor-Management Relations LJ 6. Other Personal Injury (Please specify):

7. Civil Rights O 7. Products Liability
[] 8. Habeas Corpus Cl 8. Products Liability — Asbestos

9. Securities Act(s) Cases C 9. Allother Diversity Cases

10. Social Security Review Cases (Please specify):
(J #11. Audi other Federal Question Cases

(Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I, Steve n Au € rbach , counsel of record or pro se plaintiff, do hereby certify:

 

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
| Axcoed the sum of $150,000.00 exclusive of interest and costs:

 

 

 

 

cf Relief other than monetary damages is sought.

are, 05/03/2019 sa 317309

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 
